Citation Nr: 1147112	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-49 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals, colon injury, secondary to radiation seed implant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom






INTRODUCTION

The Veteran had active service in the U.S. Army from February 1945 to October 1946 and December 1947 to March 1950; and active service in the U.S. Air Force from December 1950 to November 1953 and December 1954 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Waco, Texas which denied entitlement to benefits under 38 U.S.C.A. § 1151.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had radiation seed implant in his colon to treat his prostate which caused rectal bleeding.  He also underwent a sigmoidoscopy to evaluate his condition which appeared to be improving.  It appears that as of the date of the Veteran's claim, April 2008, he still had complaints of intermittent rectal bleeding which he reported to his VA treatment provider.   

At no time has the Veteran been afforded a VA examination to determine if he currently has a qualifying additional disability which, by definition, was (1) due to his VA treatment and (2) was either caused by (a) VA fault: negligence, carelessness, or similar instance of fault or (b) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 .  38 C.F.R. § 3.361(d)(2) . 

The Board cannot make its own medical determinations and must rely on competent evidence from a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A remand for a medical opinion to determine whether there are any residuals, and whether those residuals were due to VA fault or were not reasonably foreseeable is necessary. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all VA treatment records;

2. Schedule a VA examination to evaluate the Veteran, review the claims file and provide the following medical opinions:

a) Whether VA treatment, to include radiation seed implant, cause any residual disability;

b) Whether any residual disabilities were caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; and 

c) Whether any residual disabilities were either not reasonably foreseeable or were caused by an event that was not reasonably foreseeable.  

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


